DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,363,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.

16/440,170
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
Claims
Patent 10,363,066
1, 3
1, 3
1, 3
2
1, 3
4
1, 3
5
6
7
8
9
10
10
11
12
13
14
15
16



Allowable Subject Matter
      Claims 21-40 would be allowable if rewritten to overcome the nonstatutory double patenting rejection, set forth in this office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art does not teach or suggest, in combination with the remainder of the claimed limitations: wherein the outer tubular member comprises a first window proximate the first opening, wherein the middle tubular member comprises a second window proximate the second opening (claims 21, 25 and 37) and also, wherein the first opening and the second opening are configured to form a closed configuration when the openings are facing in opposite directions such that no liquid can flow through the first opening (claims 29 and 33).
 In the prior art of record, Jorgensen (US Pub No. 2015/0066033) discloses an outer tubular member (422), middle tubular member (431) and an inner tubular member 
In the prior art of record, Gangji (US Pub No. 2009/0228012) discloses (Figure 7) an outer tubular member (2), middle tubular member (3) and an inner tubular member (4) but fails to disclose wherein the outer tubular member comprises a first window proximate the first opening, wherein the middle tubular member comprises a second window proximate the second opening and also, wherein the first opening and the second opening are configured to form a closed configuration when the openings are facing in opposite directions such that no liquid can flow through the first opening. 
In the prior art of record, Dierck (US Patent No. 8,435,259) discloses (Figure 8) an outer tubular member (206), middle tubular member (164) and an inner tubular member (188) but fails to disclose wherein the outer tubular member comprises a first window proximate the first opening, wherein the middle tubular member comprises a second window proximate the second opening and also, the middle tubular member being rotatable relative to the outer tubular member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771